Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. William Player on June 3, 2021.

The application has been amended as follows: 

Claim 1: (Currently amended) A process for generating aqueous chlorine dioxide comprising the steps of:
-    providing a pressurizable vessel holding a packed bed of porous, water-insoluble catalytic particles capable of converting chlorous acid and chloric acid to chlorine dioxide, said vessel having an inlet and an outlet;
-    continuously or intermittently feeding an aqueous acid solution containing at least one of chlorous acid and chloric acid at a pH less than 4 through the vessel inlet into contact with the packed bed of porous, water-insoluble catalytic particles and continuously or intermittently the packed bed when the packed bed is flooded with the aqueous acid solution wherein the pressurizing is a separate step from the feeding step of the aqueous acid solution and
-    continuously or intermittently removing said produced aqueous chlorine dioxide solution from the packed bed and the vessel through the vessel outlet.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a process for producing aqueous chlorine dioxide by contacting an aqueous acid solution with a packed bed of porous, water-insoluble catalytic particles, wherein the packed bed is pressurized continuously or intermittently when the packed bed is flooded with the aqueous acid solution and the pressurizing is a separate step from the step of feeding the aqueous acid solution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        June 3, 2021